               Case 15-28100-AJC          Doc 499       Filed 04/01/19   Page 1 of 3




                     IN THE UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION
In re:
STAR COMPUTER GROUP, INC.,                                     Case No. 15-28100-AJC
                                                               Chapter 11
            Debtor.
____________________________________/

          TRUSTEE LUZINSKI’S SECOND OMNIBUS OBJECTION TO CLAIMS

IMPORTANT NOTICE TO CREDITOR: THIS IS AN OBJECTION TO YOUR CLAIM

       This objection seeks either to disallow or reduce the amount or change the priority
status of the claim filed by you or on your behalf. Please read this objection carefully to
identify which claim is objected to and what disposition of your claim is recommended.

       If you disagree with the objection or the recommended treatment, you must file a
written response WITHIN 30 DAYS from the date of service of this objection, explaining why
your claim should be allowed as presently filed, and you must serve a copy to the undersigned
attorney OR YOUR CLAIM MAY BE DISPOSED OF IN ACCORDANCE WITH THE
RECOMMENDATION IN THIS OBJECTION.

       The written response must contain the case name, case number, and must be filed with
the Clerk of the United States Bankruptcy Court to:

                                United States Bankruptcy Court
                              301 North Miami Avenue, Room 150
                                     Miami, Florida 33128

       Pursuant to Federal Rule of Bankruptcy Procedure 3007 and Local Rule 3007-1, Joseph J.

Luzinski, as a liquidating trustee (“Trustee Luzinski”) for the Star Computer Group Creditor Trust,

objects to the following claim(s) filed in this case.

  Claim                                         Claim Amount/            Basis for Objections
             Claimant’s Name & Address
   No.                                           Classification     and Recommended Disposition
 20         Banyan Village at Dolphin          $38,947.26         Objection: The claim has been
            Commerce Center                                       satisfied pursuant to the terms of the
            c/o James Schwitalla, Esq.         Secured
                                                                  Order Granting Trustee Luzinski’s
            JWS@miamibkc.net                                      Motion to Compromise Controversy
            12954 SW 133 Road Court                               Between Star Computer Group
            Miami, FL 33186                                       Creditors Trust and BankUnited, N.A.,
                                                                  pursuant to Bankruptcy Rule 9019
                                                                  [ECF No. 399].
                Case 15-28100-AJC           Doc 499     Filed 04/01/19     Page 2 of 3




                                                                        Case No: 15-28100-AJC

  Claim                                           Claim Amount/            Basis for Objections
               Claimant’s Name & Address
   No.                                             Classification     and Recommended Disposition
                                                                    Recommended Disposition: This
                                                                    claim should disallowed and stricken
                                                                    for purposes of any further
                                                                    distribution in this case.

 14           Internal Revenue Service            $150,000.00       Objection: The claim is not reflected
              Department of the Treasury                            on Debtor’s books and records, and
              P.O. Box 7346                       Secured
                                                                    the Debtor received a sizeable refund
              Philadelphia, PA 19101-7346                           which would have been reduced for
                                                                    any amounts due and owing
              William Barr, Esq.
              Attorney General of the United
              States                                                Recommended Disposition: This
              Department of Justice                                 claim should disallowed and stricken
              950 Pennsylvania Avenue, NW                           for purposes of any further
              Washington DC 2053-00001                              distribution in this case.

              Ariana Fajardo Orshan, Esq.
              United States Attorney
              Southern District of Florida
              Attn: Civil Process Clerk
              99 NE 4 Street
              Third Floor, Civil Division
              Miami, FL 33132
 2            Wells Fargo Financial Leasing       $477780.70        Objection: The claim is for equipment
              Attn:                                                 that was sold and the claim satisfied.
              JohnF.Conlon@wellsfargo.com         Secured
              300 Tri-State International, #400
              Lincolnshire, IL 60069                                Recommended Disposition: This
                                                                    claim should disallowed and stricken
                                                                    for purposes of any distribution in this
                                                                    case.

          WHEREFORE, Trustee Luzinski requests the entry of an Order (a) sustaining the

Objection to the foregoing Claim, and (b) granting such other relief as the Court deems just and

proper.




#7209583v1
                                                    2
              Case 15-28100-AJC         Doc 499      Filed 04/01/19    Page 3 of 3




                                                                    Case No: 15-28100-AJC

                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on April 1, 2019, the foregoing document is being filed
electronically filed via the Clerk of the Court using CM/ECF. I also certify that on April 1, 2019,
the foregoing document is being served to the creditor identified above by United States Mail.

                                                    STEARNS WEAVER MILLER WEISSLER
                                                     ALHADEFF & SITTERSON, P.A.
                                                    Museum Tower, Suite 2200
                                                    150 West Flagler Street
                                                    Miami, FL 33130
                                                    Telephone: (305) 789-3200
                                                    Facsimile: (305) 789-2688

                                                    By: /s/ Patricia A. Redmond

                                                           Patricia A. Redmond
                                                           Florida Bar No. 303739
                                                           predmond@stearnsweaver.com
                                                    Attorneys for Trustee Luzinski




#7209583v1
                                                3
